This action was brought originally by Perry Pierce against The Cleveland Ice Cream Co. in the Cuyahoga Common Pleas for damages arising from the collision of an automobile being driven by Pierce with a truck being driven by an employee of the Ice Cream Company, by reason of the alleged negligence of said employee.
It appeared that Pierce had followed the truck for some distance and upon approaching a street, it is alleged, the truck driver turned the truck slightly to the right and thereupon Pierce attempted to pass the truck to the left, but before passing the truck the driver swung the truck to the left thereby causing Pierce’s machine to turn over causing him personal injuries.
The court in its charge to the jury stated “Your verdict should be for the defendant”, 18 times; and many of the special requests and sections of the general charge the same proposition of law concerning negligence etc. was stated in different ways.
Pierce in the Supreme Court contends:
1. That the court erred in charging the jury before argument.
2. That the court erred in giving many special requests to the jury before argument, thereby over emphasizing the defendant’s contentions.
3. That the fact that the court charged in only one instance concerning facts which would justify a verdict for the plaintiff and 18 times which would justify a verdict for the defendant was the committing of prejudicial error.
4. That the over emphasis of defendant’s case by the trial court is reversible error.